COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-04-079-CV
 
  
IN 
RE KELLY E. KELLY                                                               
RELATOR
 
  
------------
ORIGINAL 
PROCEEDING
------------
MEMORANDUM OPINION1
------------
        The 
court has considered relator's petition for writ of mandamus and motion for 
emergency relief and the response filed by real party in interest, Michael 
Spencer Wright, and is of the opinion that relief should be denied.  
Accordingly, relator's petition for writ of mandamus and motion for emergency 
relief are denied.
        Relator 
shall pay all costs of this original proceeding, for which let execution issue.

  
                                                                  PER 
CURIAM
 
  
PANEL 
A:   MCCOY, LIVINGSTON, and DAUPHINOT, JJ.
 
DELIVERED: 
March 18, 2004


NOTES
1.  
See Tex. R. App. P. 47.4.